Wyly, J.,
dissenting. The physicians who-testified in this case all agreed that if the mistake had occurred in filling the prescription, and spirits of camphor instead of camphor water had been used, it would have improved the prescription and the result would have been beneficial instead of injurious to the patient. The opinion of experts is evidence. And according to this evidence, no injury resulted from the alleged mistake of defendant’s clerk. The case should be decided according to the evidence in the record, and from it it appears no damage was done. Besides, the proof fails to establish with legal certainty the fact that a mistake occurred. Both a mistake and an injury must be shown in order to recover. I dissent in this case.
Rehearing refused.